Citation Nr: 0730693	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-28 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and C.W.




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1973 to March 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and March 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The September 2004 rating 
decision denied a claim for an increased (compensable) rating 
for the service-connected bilateral hearing loss.  The March 
2006 rating decision denied service connection for tinnitus.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2005.  A 
transcript of his testimony is associated with the claims 
file.  

In June 2007, the veteran and C.W. testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of his testimony is associated with the 
claims file.  At the hearing, the veteran presented 
additional written evidence with a waiver of review by the 
agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The veteran has a diagnosis of tinnitus which is, as 
likely as not, related to noise exposure during service. 

2.  The veteran has no worse than Level III hearing in the 
right ear and no worse than Level III hearing in the left 
ear.  

CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2004 and October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, a subsequent notification letter 
was sent to the veteran in May 2007 which specifically 
explained the assignment of effective dates and disability 
ratings.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Service Connection

The veteran seeks service connection for tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

At VA audiological examination in October 2005, the veteran 
reported intermittent ringing in the ears, which he described 
as sounding like crickets.  The examiner indicated that the 
veteran's complaints of tinnitus were consistent with his 
diagnosis of mild to severe sloping sensorineural hearing 
loss.  

At a VA audiology-hearing aid orientation in October 2005, 
the examiner noted that the veteran's tinnitus was consistent 
with bilateral sensorineural hearing loss, and that it was as 
likely as not that the veteran's unprotected in-service noise 
exposure, contributed to the hearing loss and to the report 
of intermittent tinnitus.

In contrast to that opinion, another VA examiner opined, in 
February 2006, that the veteran's tinnitus was not related to 
the veteran's in-service noise exposure.  The examiner 
reasoned that no tinnitus was reported during service, or at 
the time the veteran filed his original claim of service 
connection for hearing loss in 1977.  Additionally, the 
examiner noted that the veteran denied acoustic trauma in the 
form of a blast injury.  Finally, the examiner pointed out 
that infrequent non-interfering tinnitus was considered 
pathologically normal.  

At his personal hearing before the undersigned in June 2006, 
the veteran testified that his tinnitus had been present for 
as long as his hearing loss.  Importantly, the veteran 
explained that, until recently, he was unaware that there was 
such a disability as tinnitus, separate and apart from 
hearing loss.  In other words, the veteran maintains that he 
has suffered with ringing in his ears, or "cricket sounds" 
for as long as he has had hearing loss, but that he never 
distinguished the ringing in his ears as a separate 
disability because he thought it was part of his hearing 
loss.  

In sum, there are opinions that weigh for, and against, the 
veteran's claim of service connection for tinnitus.  The 
evidence in support of the claim consists of an October 2005 
VA medical opinion which links the veteran's tinnitus to 
service on the basis that it is consistent with the veteran's 
hearing loss, which is service connected.  The evidence that 
weighs against the claim consists of a February 2006 VA 
opinion which notes that tinnitus was neither claimed during 
service, nor claimed at the time of discharge from service in 
1977 when the veteran filed his claim of service connection 
for hearing loss.  In essence, the February 2006 examiner 
essentially found that the claimed tinnitus was not 
consistent with the veteran's claimed hearing loss.  As noted 
above, however, the veteran testified at his personal hearing 
in June 2007 that the onset of his tinnitus was consistent 
with the onset of hearing loss, but that he did not report it 
as such because he was unaware, until recently, that his 
symptom of ringing in the ears was a separate disability from 
his hearing loss.  

It is well-established that in cases where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Nonetheless, the veteran is competent 
to testify as to his in-service experiences and symptoms, 
such as the onset of ringing in his ears being consistent 
with the onset of his hearing loss.  There is no reason to 
doubt the credibility of this veteran.

In conclusion, the evidence is, at the very least, in 
equipoise; weighing both for and against the claim.  As such, 
the benefit of the doubt is resolved in favor of the veteran; 
and service connection for tinnitus is warranted.  See 38 
C.F.R. § 3.102.


II.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected bilateral hearing loss.  The veteran has submitted 
numerous lay statements from family and friends who all agree 
that the veteran has a demonstrated hearing loss.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Under the applicable regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85.

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

VA audiological examination in September 2004 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
70
75
LEFT
25
35
50
75
75

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
59 for the right ear and 59 for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 84 percentage in the left ear.  
Applying these figures to Table VI at 38 C.F.R. § 4.85, the 
veteran has Level III hearing in each ear.  

VA audiological examination in October 2005 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
70
80
LEFT
30
35
45
75
85

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
58 in the right ear and 60 in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percentage in the left ear.  
Applying these figures to Table VI at 38 C.F.R. § 4.85, the 
veteran has Level II hearing in each ear.  

VA audiological examination in February 2006 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
80
LEFT
35
45
50
75
85

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
58 in the right ear and 64 in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 94 percentage in the left ear.  
Applying these figures to Table VI at 38 C.F.R. § 4.85, the 
veteran has Level II hearing in each ear.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for left ear 
hearing loss is not assignable.  The most severe findings 
include speech discrimination of 84 percent bilaterally and a 
pure tone threshold average of 59 decibels in the each ear.  
The only possible interpretation of these findings under the 
regulations is that the veteran's hearing loss is at no more 
than Level III in the right ear and no more than Level III in 
the left ear.  These levels, when applied to Table VI at 
38 C.F.R. § 4.85, correspond to a noncompensable rating for 
the bilateral hearing loss.  In light of these findings, a 
compensable rating is not warranted for the service-connected 
bilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) (pertaining to situations where the veteran is deaf) 
and 4.86, (pertaining to exceptional patterns of hearing 
impairment), but the results of the audiometric examinations 
of record clearly show that these provisions are not 
applicable in this case.  There is no other pertinent medical 
evidence of record that would entitle the veteran to a 
compensable rating for bilateral hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  There is no reason to doubt the credibility of the 
veteran or his family and friends with respect to his hearing 
loss disability.  The findings on the multiple examinations 
of record are consistent with the veteran's assertions that 
he has difficulty hearing.  The objective findings on 
examination, however, do not allow for the assignment of a 
compensable rating in this case.  The Board is bound by the 
mechanical formula provided by regulation for the assignment 
of ratings for service-connected hearing loss, and is without 
authority to grant a compensable rating in this case.  
Although unfortunate, the numeric designations in this case 
correlate to a noncompensable disability rating. See 38 
C.F.R. § 4.85, Tables VI-VII.




ORDER

Service connection for tinnitus is granted.  

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


